Citation Nr: 1637510	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  08-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatophytic infections of the feet.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2011, the Veteran testified at a hearing before tVeterans Law Judge Paul Sorisio and in January 2012 the Board issued a decision that, in part, denied the issue of entitlement to an initial compensable rating for dermatophytic infections of the feet.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cit. 2013), in August 2014 the Board vacated that decision and remanded the issue to schedule the Veteran for another hearing.  Subsequently, the Veteran testified at an April 2015 personal hearing before Veterans Law Judge Michael Herman.  Copies of the transcripts of the July 2011 and April 2015 hearings are of record.  

In December 2015, the Veteran waived his right to a hearing with the third member of this panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The case was remanded for additional development in January 2016, to include consideration of cold sensitivity symptoms.  A subsequent February 2016 rating decision granted service connection for peripheral neuropathy of the feet.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A review of the available record reveals that additional development is required prior to appellate review.  The Board notes that subsequent to the last supplemental statement of the case issued in this case in February 2016 the Veteran submitted an application for a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).  The Veteran's dermatophytic infections of the feet were re-evaluated in a July 2016 examination.  However, the AOJ has yet to consider this evidence with respect to the increased rating issue and it is clearly relevant.

Further, as noted, the Veteran filed a claim for entitlement to a TDIU in April 2016.  The United States Court of Appeals for Veterans Claims has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that the TDIU issue in this case must be included as part of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate VA treatment records since February 2016 with the record.  

2.  Thereafter, the AOJ should address the issue on appeal with consideration of all pertinent laws and regulations, to include TDIU and extraschedular rating consideration.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	PAUL SORISIO	MATTHEW W. BLACKWELDER
	Veterans Law Judge	Veterans Law Judge
         Board of Veterans' Appeals                           Board of Veterans' Appeals


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


